Case 2:18-cv-05528-ERK-PK Document 1 Filed 10/02/18 Page 1 of 6 PageID #: 1




                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF NEW YORK

  DAVID SOLOMON,
       Plaintiff,
                                                      cV_-'--
                                                            / -'L
                                                               8"_~-=
                                                                    5--,S
                                                                        ,-~
                                                                          :::..>....:<f?'
                                                                                       _ __
  v.

  AMAZON.COM, INC.,
  WHOLE FOODS MARKET, INC.,
  JAY WARREN,
  JANE DOE,
        Defendants                                    OCTOBER 2, 2018

                                    COMPLAINT

         1.     This is an action for defamation and for intentional spoliation or

  negligent spoliation of evidence against two corporations, the corporation's lawyer,

 and an unknown jane Doe, whose identity and whereabouts are unknown. The

 claims are brought by a man falsely accused by a Whole Foods Market, Inc., of

 sexually harassing a fellow customer at the Whole Foods Store in jericho, New York.

 The exact date of the false accusation is unknown.

        2.     The plaintiff claims jurisdiction of this court as a matter of the court's

 diversity jurisdiction. Venue is appropriate as the jericho facility of the Whole

 Foods Market, Inc., is located in the Eastern District of New York.

        3.     The plaintiff was at all times relevant to this action an adult resident

 of the State of Florida and a frequent visitor to the State of New York, where he was

 caring for his elderly and infirm mother and attending to her affairs in the wake of

 her death.

        4.     Defendant Amazon.com, Inc., was at all times relevant to this action, a

 corporation organized and operating under the laws of the State of Washington. Its
Case 2:18-cv-05528-ERK-PK Document 1 Filed 10/02/18 Page 2 of 6 PageID #: 2




  corporate headquarters are located at 410 Terry Avenue North, Seattle, Washington

  98109. Amazon.com, Inc., owns and operated Whole Foods Market, Inc., a national

  chain of general grocery stores.

         5.        Defendant Whole Foods Markets, Inc., is a national chain of general

 grocery stores open to serving the general public. It is wholly owned by

 Amazon.com, Inc, and maintains corporate headquarters at 550 Bowie Street,

 Austin, Texas 78703. Whole Foods Market, Inc., maintains a store operating in the

 municipality of jericho, New York.

         6.       Defendant jay Warren is Global Litigation Counsel for Whole Foods

 Market, Inc., and maintains an office in Austin, Texas.

         7.       Upon information and belief, jane Doe is a sometime customer of the

 jericho Whole Foods store. Her residence and identity are unknown.

        8.        On November 9, 2017, the plaintiff received a trespass notice signed

 by jay Warren, Global Litigation Counsel for Whole Foods Market, Inc., in Austin,

 Texas, informing him that he was no longer welcome to shop or enter any Whole

 Foods store or regional office. This was due, the letter claimed, to his "action and

 interactions without our customers." The letter then informed the plaintiff that if he

 believed he was received the trespass notice in error, he could contact jay Warren,

 and jay Warren only, and only by mean s of the telephone number and email address

 on the notice.

        9.        The plaintiff made immediate efforts to contact Defendant Warren as

he was unaware of having engaged in any conduct warranting a notice of this sort.
Case 2:18-cv-05528-ERK-PK Document 1 Filed 10/02/18 Page 3 of 6 PageID #: 3




  He attempted to contact Defendant Warren repeatedly from November 9,2017 until

  November 29,2017.

         10.      In an email dated November 29, 2017, sent to Defendant Warren, the

  plaintiff told Defendant Warren that he believed the notice originated in complaints

  by a female customer who told the jericho store manager that the plaintiff had

  commented about her shoes and that another female customer complained that the

  plaintiff had sat at a table near her in an area open to the public for dining. In

  another instance, the plaintiff told Defendant Warren he was aware that certain

  cashiers had complained about comments the plaintiff made to them while in the

 checkout line.

        11.       The plaintiff informed Defendant Warren that the alleged comments

 either reflected entirely innocent conduct, or had not been made, and were

 potentially defamatory. The plaintiff asked Defendant Warren to reconsider the

 trespass notice. The plaintiff also informed Defendant Warren that the plaintiff had

 been a regular customer of the jericho store and another Whole Foods location for

 the 12 preceding years.

        12.       On or about December 1, 2017, the plaintiff did, in fact, communicate

 with Attorney Warren on the telephone. In this telephonic communication, the

 plaintiff learned for the first time that a certain jane Doe, whose identity is

 unknown, reportedly told a representative of Whole Foods that the plaintiff has

 made a comment to her in the jericho store, to wit: "I would like to stick my dick in

 your pussy." Defendant Warren also told the plaintiff that two women complained

 that the plaintiff had stalked them while on Whole Food premises.
Case 2:18-cv-05528-ERK-PK Document 1 Filed 10/02/18 Page 4 of 6 PageID #: 4




         13.       The plaintiff, who is trained as a lawyer but does not now practice

  law, denied making the comment, or any comment similar to it. He also denied

  stalking anyone at any time. He communicated both denials to Defendant Warren on

  the telephone, then followed up later in the day with an email of December 1, 2017,

  denying the allegations.

         14.    Defendant Warren told the plaintiff that if the untruthfulness of the

 allegations against the plaintiff were proven, then Whole Foods would lift its

 trespass notice.

         15.    In one of the emails he sent to Defendant Warren on December 1,

 2017, the plaintiff put defendant Warren and the other defendants on notice of

 potential litigation designed and intended to clear his name. Defendant Warren

 acknowledged receipt of the email.

        16.     On December 4,2017, the plaintiff sent an email to Defendant Warren

 requesting the preservation of any and all in-store videos purporting to capture

 images of the plaintiff in the Jericho store interacting with any of the women who

 had alleged complained against him.

        17.     Defendant Warren responded by claiming, in an email, that he did not

 know the dates of every complaint, and that he therefore could not "pull the video."

 He further contended that the Jericho Whole Foods store did not produce audio

 recordings of what took place in its store.

        18.    Defendant Warren responded, in part, by asking the plaintiff to cease

 contacting him.
Case 2:18-cv-05528-ERK-PK Document 1 Filed 10/02/18 Page 5 of 6 PageID #: 5




          19.    The plaintiff offered to pay for the retrieval and storage of the videos

  at his own expense.

         20.     On December 26, 2017, the plaintiff sent to Defendant Warren written

  notice, by way of email, not to intentionally destroy evidence.

         21.     On January 26, 2018, for the first time, Defendant Warren wrote an

  email to the email to the defendant acknowledging that he had searched for videos.

  He wrote that he had dated one complaint to early October, but that since the store

  preserved tapes for only 40 days, the tape had since been destroyed.

         22.    At the date and time of the trespass notice to the plaintiff on

 November 9, 2017, the store policy had required the preservation of electronic

 recordings from early October.

         24.    In August 2018, the plaintiff filed a complaint with the New York State

 Division of Human Rights against Defendants Amazon.com, Inc., and Warren in an

 effort to learn the name of the Jane Doe.

         24.    At the time of this filing, the plaintiff has still not received a response

 of any kind to his human rights complaint.

         23.    Defendant Warren either intentionally or negligently caused delay in

 responding to the plaintiffs request for information to clear his name.

        24.     Defendant Warren was on notice of the potential claim as early as

 November 9,2018.

        25.     As a proximate result of Defendant Warren's either negligent or

 intentional conduct, the plaintiff has been irreparably prejudiced and harmed in his

 effort to clear his name.
Case 2:18-cv-05528-ERK-PK Document 1 Filed 10/02/18 Page 6 of 6 PageID #: 6




         26.    Upon information and belief, Defendants Amazon.com, Inc., Whole

  Foods Markets, Inc., and Warren were inspired by a desire to placate the so-called

  #MeToo movement by demonstrating a policy of "believing her" without ever

  providing the targets of damaging allegations a chance to confront the accusations.

         27.    Defendants Amazon.com, Inc .., Whole Foods Markets, Inc.,and Warren

 are jointly and severally liable for damages.

         28.    Defendant Jane Doe knowingly made a false statement of fact

 regarding the plaintiff as is liable for defamation per se.

        WHEREFORE, the plaintiff seeks damages as follows:

        A.      Emotion distress;

        B.      Punitive damages;

        C.     Entry of a default judgment against Defendants Amazon, Whole Foods

               and Warren for spoliation of evidence;

        D.     Injunctive relief in the form of an order requiring Whole Foods to lift

               the trespass notice against the plaintiff;

        E.     An order requiring Defendant Warren to release the name of the

               woman referred to in paragraph 12 of the Complaint;

        F.     Such other relief as this Court deems fair and equitable.


                                             ::EP~
                                                    Norman A. Pattis, N . P7995
                                                    Pattis & Smith, LLC
                                                    383 Orange Street, Front
                                                    New Haven, CT 06511
                                                    npattis@pattisandsmith.com
                                                    V: 203-393-3017
                                                    F: 203-393-9745
